250 S.W.3d 747 (2008)
Donald L. BIGGS, Sr, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68053.
Missouri Court of Appeals, Western District.
February 26, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Kenton M. Hall, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
*748 Before HOWARD, C.J., and HARDWICK and WELSH, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.
Prior report: 170 S.W.3d 498.

Order
PER CURIAM.
Donald L. Biggs, Sr. appeals the denial of his motion to vacate his sentence pursuant to Missouri Supreme Court Rule 29.15 (2007). After a jury trial, Biggs was convicted of robbery in the first degree for his involvement with the robbery of a convenience store in Emma, Missouri. Biggs claims that his trial counsel was deficient in that he failed to object to evidence of other uncharged crimes committed during a three-day period prior to the Emma robbery. We affirm the trial court's judgment. The evidence in question was admissible and Biggs's counsel's failure to object to the admission of such evidence did not, therefore, prejudice Biggs.
Rule 84.16(b).